Case 7:19-cr-00024-MFU Document110 Filed 11/26/19 Page 1of4 Pageid#: 157

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION
UNITED STATES OF AMERICA
vs 7:19-cr-00024-MFU

XYLINA FANCHON BARLOW

MOTION FOR RULE 16 DISCOVERY
Defendant, XYLINA FANCHON BARLOW, by counsel, moves for discovery and
disclosure of evidence pursuant to due process under the Constitution of the United
States of America and pursuant to the laws and statutes of the United States of America,
including Rule 16, Federal Rules of Criminal Procedure.

1. Rule 16(a)(1)A) Material. The government is requested to disclose the

 

substance of any relevant oral statement made by the defendant whether before or after
arrest in response to interrogation by any person then known by the defendant to be a
government agent, which statement the government intends to use at trial.

2. Rule 16(a)(1)(B) Material. The government is requested to disclose in

 

writing and make available for inspection, copying, or photographing: (i) any relevant
written or recorded statement made by defendant, or copies thereof, within the
possession, custody, or control of the government, the existence of which is known, or by
the exercise of due diligence may become known, to the attorney for the government; (ii)
that portion of any written record containing the substance of any relevant oral statement
made by defendant whether before or after arrest in response to interrogation by any

person then known to the defendant to be a government agent; and (iii) recorded
Case 7:19-cr-00024-MFU Document110 Filed 11/26/19 Page 2of4 Pageid#: 158

testimony of the defendant before a Grand Jury which relates to the offense charged
This request specifically includes:
a. All recordings of telephone calls to which defendant is alleged
to have been a party.
2. Rule 16(a)(1)(D) Material. The prosecution is requested to furnish to
defendant a copy of defendant’s known or knowable prior criminal record.

3. Rule 16(a)(1)(E) Material. The prosecution is requested to notify defense

 

counsel in writing of the terms and conditions under which defendant may inspect and
copy or photograph any books, papers, documents, photographs, tangible objects,
buildings or places, or copies or portions thereof, that are within the possession, custody
or control of the government, and which are material to the preparation of defendant's
defense, or are intended for use by the government as evidence in chief at the trial, or
were obtained from or belonged to defendant.

This request specifically includes:

a. Copies of any surveillance photograph(s) or video(s)
b. Copies of any audio recording(s).
Cc. A comprehensive inventory of all property seized from any person,

which implicates defendant in any conspiracy, agreement or
concerted action with any other person.

d. Any record of any transaction(s) in which defendant is alleged to
have participated, including without limitation, any telephone
records, sales receipts, lodging receipts, email or other electronic

data, and any other record of any other transaction of any nature.
Case 7:19-cr-00024-MFU Document110 Filed 11/26/19 Page 30f4 Pageid#: 159

4. Rule 16(a)(1)(F) Material The government is requested to permit
defendant to inspect and copy or photograph any known or knowable results or reports
of physical or mental examinations, and of scientific tests or experiments, or copies
thereof, which are within the possession, custody or control of the government, and which
are material to the preparation of the defense or are intended for use by the government
as evidence in chief at trial.

5. Rule 16(a)(1)(G) Material. The government is requested to give to
defendant a written summary of any testimony that the government intends to use under
Rules 702,703, or 705 of the Federal Rules of Evidence during its case in chief at trial.

Respectfully submitted,

XYLINA FANCHON BARLOW

By __s/ Robert C. Hagan, Jr.
Of Counsel

Robert C. Hagan, Jr., Esquire
(VSB #19702)

P.O. Box 448

Fincastle, Virginia 24090
Telephone: 540-473-2044
Facsimile: 540-473-2014

Email: fincastlelaw@qmail.com
Counsel for Xylina Fanchon Barlow
Case 7:19-cr-00024-MFU Document 110 Filed 11/26/19 Page 4of4 Pageid#: 160

CERTIFICATE OF MAILING
The undersigned counsel for defendant certifies that a true copy of the foregoing
Motion for Rule 16 Discovery was filed electronically with the clerk of the Court, using the

CM/ECF system, which will send notification of such filing to all counsel of record this 26

day of November 2019.

s/ Robert C. Hagan, Jr.
Robert C. Hagan, Jr.
